EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
In the claims,
Cancel claims 24 and 25,
Claim 7, line 9, between “are” and “bonded” insert “directly” ,
Claim 7, lines 11-12, replace “an enlarged grain structure resulting from the hot-pressing process that is larger than a grain structure of” with “grain re-orientation, curing of grain boundaries, and increased crystallinity resulting from the hot pressing process than".

Authorization for this examiner’s amendment was given in a telephone interview with Elias Soupos on 28 Jun. 2021. 



Reasons for Allowance 

The following is an examiner’s statement of reasons for allowance:

The present claims are allowable over the closest prior art of Goli et al. (“Thermal properties of graphene-copper-graphene heterogeneous films,” Nano Letters, 2014 14 pp. 1497-1503, published 2014, hereinafter Goli), Firkowska et al. (“The origin of high thermal conductivity and ultralow thermal expansion in copper-graphite composites,” Nano Letters, 2015, 15, pp. 4745-4751, published 2015, hereinafter Firkowska), Mohsin et al. (“Current transport in graphene/copper hybrid nano ribbon interconnect: A first principle study,” Electro.Chem.Soc.Trans., 75 (13) 49-53, published 07 Oct. 2016, hereinafter Mohsin), Hong et al. (“Tuning thermal contact conductance at graphene-copper interface via surface nanoengineering,” Nanoscale, 2015, 7, pp. 6286-6294, published 2015, hereinafter Hong), and Xiang et al. (“High content reduced graphene oxide reinforced copper with bioinspired nano-laminated structure and large recoverable deformation ability,” Scientific Reports/Nature, 6:33801 pp. 1-8, published 20 Sep. 2016, hereinafter Xiong).

Goli et al. (“Thermal properties of graphene-copper-graphene heterogeneous films,” Nano Letters, 2014 14 pp. 1497-1503, published 2014, hereinafter Goli) teaches the fabrication of graphene-copper-graphene heterogeneous films by chemical vapor deposition of the graphene onto both sides of a copper film (Abstract).  Goli finds an unexpected increase in the thermal conductivity of the resulting film, which he attributes to changes in the copper during 
Goli does not disclose a composite structure with multiple copper layers, the crystallographic orientation of the copper layer in his structure, its lattice constant, the grain re-orientation, curing of grain boundaries, and increased crystallinity resulting from hot pressing two sets of layers, and the increase in electrical conductivity from a multi-layer configuration.

Firkowska et al. (“The origin of high thermal conductivity and ultralow thermal expansion in copper-graphite composites,” Nano Letters, 2015, 15, pp. 4745-4751, published 2015, hereinafter Firkowska) teaches a graphite-copper laminate with alternating graphite and copper layers (page 4746, Figure 2c).
Firkowska does not disclose the crystallographic orientation of the copper layer in his structure, its lattice constant, the grain re-orientation, curing of grain boundaries, and increased crystallinity resulting from hot pressing two sets of layers, and the increase in electrical conductivity from a multi-layer configuration.

Mohsin et al. (“Current transport in graphene/copper hybrid nano ribbon interconnect: A first principle study,” Electro.Chem.Soc.Trans., 75 (13) 49-53, published 07 Oct. 2016, hereinafter Mohsin) employs a copper 111 crystallographic plane with a 2% lattice constant mismatch with the graphene lattice constant (page 50, Simulation Methods section, 1st paragraph) in his molecular dynamic simulations indicating that the graphene-copper structure 
Mohsin does not disclose the grain re-orientation, curing of grain boundaries, and increased crystallinity resulting from hot pressing two sets of layers, and the increase in electrical conductivity from a multi-layer configuration.

Hong et al. (“Tuning thermal contact conductance at graphene-copper interface via surface nanoengineering,” Nanoscale, 2015, 7, pp. 6286-6294, published 2015, hereinafter Hong) teaches, as part of his study of optimizing the thermal performance of graphene-copper structures (Abstract), that this configuration (copper 111 and atom superposition) is the most stable configuration for a graphene nanoribbon on a copper substrate (page 6288, 1st column, 2nd paragraph).  In order to superimpose the atoms of the graphene honeycomb lattice on the atoms of the copper 111 substrate, Hong introduces a pre-strain of 3.9% at the graphene-copper interface, and experiments have shown that this amount of strain will not cause out-of-plane buckling in the graphene and the copper surface will remain flat (page 6288, 1st column, 2nd paragraph).
Hong does not disclose the grain re-orientation, curing of grain boundaries, and increased crystallinity resulting from hot pressing two sets of layers, and the increase in electrical conductivity from a multi-layer configuration.

Xiang et al. (“High content reduced graphene oxide reinforced copper with bioinspired nano-laminated structure and large recoverable deformation ability,” Scientific Reports/Nature, st paragraph).
Xiang does not disclose the crystallographic orientation of the copper layer in his structure, its lattice constant, the grain re-orientation, curing of grain boundaries, and increased crystallinity resulting from hot pressing two sets of layers, and the increase in electrical conductivity from a multi-layer configuration.

In light of the above, the present claims are passed to issue.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN VINCENT LAWLER whose telephone number is 571-272-9603.  The examiner can normally be reached on M - F 8:00 am - 5:00 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 




/JOHN VINCENT LAWLER/Examiner, Art Unit 1787 

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787